DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 2-5, 7-10, 12-15 and 18-20 (renumbered as claims 1-16) are allowed.
2.	Independent claims 7 and 17 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine, wherein the second DFE (i) defines a service forwarding plane for forwarding data messages to service nodes before the data messages are forwarded based on network addresses specified by the machine and (ii) comprises ports for supplying data messages to and receiving data messages from service machines that are connected to the service plane,
wherein each DFE is implemented by at least one software forwarding element executing (SFE) on the host computer and at least one other SFE executing on at least one other host computer	”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 7 (same is true for claim 17) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 7.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474       
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474